DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 10-14 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morley et al. (US Pat. No. 6,840,938 B1).
Regarding claim 1, Morley discloses a medical instrument (see figure 9) comprising: a main tube comprising a proximal end and a distal end (64, see figure 4A), an effector (see the end effector as in figure 9), comprising a first portion (78) and a second portion (80), the effector being movably coupled to the distal end of the main tube (the end effector being movable to open/close, pitch and yaw), and the first portion of the effector comprising an electrically conductive component (see the figures with 82a being a conductive component of 78), a first cable having a proximal end portion and a distal end portion (see figure 9 with 86 coupled to 78), the first cable extending through the main tube (see figure 9), the distal end portion of the first 86 coupled to 78), the first cable being electrically conductive and an electrically conductive path being established between the first cable and the electrically conductive component (see col. 11; 54 – col. 12; 9 providing that the drive cable 86 is used to deliver voltage), a second cable having a proximal end portion and a distal end portion (88), the second cable extending through the main tube and the distal end portion of the second cable being coupled to the second portion of the effector (as in figure 9 and with the second portion coupled to 80), and a backend mechanism comprising a transmission and an electrical system (proximal housing 68 with the elements shown in figure 4B being the transmission in 68; electrical system in 68 providing for the conductive coupling per the disclosed cols. 11 and 12 with respect to the embodiment in figure 9), the backend mechanism being coupled to the proximal end of the main tube (as in figure 4A), the proximal end portion of the first cable and the proximal end portion of the second cable both being coupled to the transmission (see figure 4B), the transmission being operable to actuate the effector via the first cable and the second cable (again, via the actuation of the components in figure 4B), the electrical system being electrically coupled to at least the proximal end portion of the first cable, and the electrical system being operable to apply an electrical signal through at least the first cable to electrically energize the electrically conductive component of the effector (via the electrically conductive cables 86/88 per figure 9 and cols. 11/12).
	Regarding claim 10, Morley provides that the transmission is configured to move the first cable in a first direction and move the second cable in an opposite second direction when the first cable moves in the first direction (via the contrasting movement of 86 and 88 to provide for the opening of the jaws 78/80).

	Regarding claim 12, Morley provides that the first cable is coupled to the electrically conductive component of the effector through a crimp placed on the distal end portion of the first cable (see col. 13; 40-51 discussing the use of a crimp).
Regarding claim 13, Morley provides that the distal end portion of the first cable is coupled to the distal end portion of the second cable such that the first cable and the second cable form a cable loop that wraps around the effector (with respect to the combined disclosure in figures 9 and 12a, the cables at 86 and 90 would be a loop that wraps around the end effector).
	Regarding claim 14, Morley discloses a medical instrument (see figure 9) comprising: a main tube comprising a proximal end and a distal end (64, see figure 4A), an effector (see the end effector as in figure 9) comprising a first portion (78) and a second portion (80), the effector being movably coupled to the distal end of the main tube (the end effector being movable to open/close, pitch and yaw), the first portion of the effector comprising an electrically conductive component (See the figures with 82a being a conductive component of 78), a first cable having a proximal end portion and a distal end portion (see figure 9 with 86 coupled to 78), the first cable extending through the main tube (see figure 9), the distal end portion of the first cable being coupled to the first portion of the effector (as in figure 9 with a distal end of 86 coupled to 78), a second cable having a proximal end portion and a distal end portion (88), the second cable extending through the main tube (see figure 9), the distal end portion of the second cable being coupled to the second portion of the effector (as in figure 9 and with the second portion coupled 80), and a backend mechanism coupled to a proximal end of the main tube, the backend mechanism comprising a transmission and an electrical system (proximal housing 68 with the elements shown in figure 4B being the transmission in 68; electrical system in 68 providing for the conductive coupling per the disclosed cols. 11 and 12 with respect to the embodiment in figure 9), the transmission comprising a first means for actuating the effector via the first and second cables (the means as shown in figure 4B), the electrical system comprising an energizing means for applying an electrical signal to at least one of the proximal end portion of the first cable or the proximal end portion of the second cable such that at least one of the first cable or the second cable energize the electrically conductive component of the effector (as disclosed in col. 11; 54 – col. 12; 9 with the means being formed by the arrangement to utilize 86/88 as the conductive path).
	Regarding claim 17, Morley provides that the first means is a first guide means for contacting a side portion of the first cable to guide the proximal end portion of the first cable during movement (a first pulley at 94 for contacting a side of the cable for actuating the first cable).
Allowable Subject Matter
Claims 2-9, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794